DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “suction/discharge port” recited throughout claims 2-20 renders the claims indefinite since the use of “/” makes it unclear whether the limitation is meant to be interpreted as (suction and discharge) or (suction or discharge).  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of Kim et al. (JP 2005-024230 (see attached English translation)) in view of Kim (US 2005/0260946 B1 – hereinafter “Kim ‘946”).
	As per claim 1, the admitted prior art of Kim et al. (see Fig. 1, etc.) disclose an air conditioner comprising: a main body 10, configured to be located in an indoor environment, including a body fan 200 located in an interior of the main body (Fig. 2; considered a basic feature of the prior art system – see for example fan 150 in Fig. 8 of similar device of Ahn (US 2006/0144055 A1)), and a heat exchanger 300 located in the interior of the main body (Fig. 2; considered a basic feature of the prior art system – see for example heat exchanger 160 in Fig. 8 of similar device of Ahn (US 2006/0144055 A1)); and a ventilation hose system 30 connecting to an outdoor environment and configured to allow air to flow between the indoor environment and the outdoor environment (to outdoor unit 20, etc.).
Kim et al. do not teach wherein the system comprises a ventilation module comprising a ventilation fan and that is configured to switch between an exhaust mode in which air from the indoor environment is exhausted to the outdoor environment through the ventilation hose and an air supply mode in which air from the outdoor environment is supplied to the indoor environment through the ventilation hose. Kim ‘946 teaches am air conditioner comprising a ventilation unit comprising ventilation fan 330 and configured to switch between an exhaust mode in which air from the indoor environment is exhausted to the outdoor environment through a ventilation port 210 of ventilation duct 200 (Figs. 3 and 6) and an air supply mode (Fig. 4) in which air from the outdoor environment is supplied to the indoor environment (at port 120) through the ventilation port 210 (Figs. 1 and 4). Although duct 200 is not a hose, it similarly connects the ventilation unit with outside of the conditioned space.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the ventilation unit of Kim ‘946 as an alternative modification to the admitted prior art system of Fig. 1 of Kim et al. in place of the ventilation module of Kim et al. for the purpose of selectively supplying or exhausting air vis-à-vis the space for the ability of alternatively conditioning or removing contaminants from the space (para. 0005, etc.). 
Also, while the actual invention of Kim et al. does teach applying a ventilation module 60 to the prior art system, it fails to teach the module being attached to an exterior of the main body. Whether the ventilation unit is located inside or outside of the main body appear to have no functional bearing on the system.  As such, placing the ventilation unit of Kim ‘946 to the outside of the main body that would have been an obvious modification to the admitted prior art of Kim et al. to one of ordinary skill in the art at the effective filing date of the invention involving a simple rearrangement of parts not affecting the functioning of the system.
	As per claim 2, the admitted prior art of Kim et al. discloses wherein the main body includes a body suction port (126 – shown in prior art Fig. 1, labeled in Fig. 3) configured to suction air to the main body, and a body discharge port (121 – shown in prior art Fig. 1, labeled in Fig. 3) configured to discharge air to the indoor environment.  The admitted prior art of Kim et al. does not teach wherein the module discharge port is located adjacent to the body suction port. However, there appears no criticality to this placement of the supply port and the discharge port and, as such, would have been an obvious modification to the admitted prior art of Kim et al. to one of ordinary skill in the art at the effective filing date of the invention involving a simple rearrangement of parts not affecting the functioning of the system.
The admitted prior art of Kim et al. does not teach wherein the ventilation module includes a module housing configured to accommodate the ventilation fan in an interior of the module housing, the module housing includes a module suction/discharge port  to which the ventilation hose is coupled, a module suction port configured to suction air to the module housing, and a module discharge port configured to discharge air to the indoor environment, and wherein the main body includes a body suction port configured to suction air to the main body, and a body discharge port configured to discharge air to the indoor environment, and wherein the module discharge port is located adjacent to the body suction port. Kim ‘946 teaches wherein the ventilation module includes a module housing 100 configured to accommodate the ventilation fan 330 in an interior of the module housing (Fig. 1, etc.), the module housing includes a module suction/discharge port 210, a module suction port 110 configured to suction air to the module housing, and a module discharge port 120 configured to discharge air to the indoor environment.  It would further have been obvious to connect the port 210 of Kim ‘946 to the hose of the admitted prior art of Kim et al. for the purpose of more flexibly assisting connecting the port to the outside environment.
	As per claim 3, the combination of the admitted prior art Kim et al. and Kim ‘946 does not teach wherein the module suction/discharge port is located at an exterior of the main body. Again, placing the ventilation unit of Kim ‘946 (including the suction/discharge port) to the outside of the main body that would have been an obvious modification to the admitted prior art of Kim et al. to one of ordinary skill in the art at the effective filing date of the invention involving a simple rearrangement of parts not affecting the functioning of the system.
As per claim 4, the admitted prior art of Kim et al. does not teach wherein the ventilation module includes a first damper configured to allow an inlet of the ventilation fan to communicate with one of the module suction port and the module suction/discharge port, and a second damper configured to allow an outlet of the ventilation fan to communicate with one of the module suction/discharge port and the module discharge port. Kim ‘946 teaches wherein the ventilation module includes a first damper 420 configured to allow an inlet of the ventilation fan to communicate with one of the module suction port and the module suction/discharge port (at Fig. 1 damper 420 blocks suction port 110; at Fig. 3, damper 420 blocks suction/discharge port 210), and a second damper 430 configured to allow an outlet of the ventilation fan to communicate with one of the module suction/discharge port and the module discharge port (allows communication with discharge port 120).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further include the damper arrangement of Kim 946 to the system of the admitted prior art of Kim et al. for the purpose of further effectively controlling the air flows into and out of the conditioned space.	
As per claim 5, the admitted prior art of Kim et al. does not teach wherein, in the exhaust mode, the first damper is configured to allow the inlet of the ventilation fan to communicate with the module suction port and the second damper is configured to allow the outlet of the ventilation fan to communicate with the module suction/discharge port to module suction/discharge port. Kim ‘946 teaches wherein, in the exhaust mode, the first damper is configured to allow the inlet of the ventilation fan to communicate with the module suction port (in Fig. 3, damper 420 allows communication with suction port 110) and the second damper is configured to allow the outlet of the ventilation fan to communicate with the module suction/discharge port (the second damper 430 does not in any way prevent air from passing (and thus allows passage)) to module suction/discharge port.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply these features for the same reasons described above in order to effectively selectively supply or exhaust air vis-à-vis the space for the ability of alternatively conditioning  or removing contaminants from the space (para. 0005, etc.). 
As per claim 6, the admitted prior art of Kim et al. does not teach wherein, in the air supply mode, the first damper is configured to allow the inlet of the ventilation fan to communicate with the module suction/discharge port, and the second damper is configured to allow the outlet of the ventilation fan to communicate with the module discharge port. Kim ‘946 teaches wherein, in the air supply mode, the first damper 420 is configured to allow the inlet of the ventilation fan to communicate with the module suction/discharge port (Fig. 1), and the second damper 430 is configured to allow the outlet of the ventilation fan to communicate with the module discharge port. Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply these features for the same reasons described above in order to effectively selectively supply or exhaust air vis-à-vis the space for the ability of alternatively conditioning  or removing contaminants from the space (para. 0005, etc.). 
	As per claim 7, the admitted prior art of Kim et al. does not teach wherein the ventilation module includes a suction flow path configured to guide air suctioned through the module suction port to the inlet of the ventilation fan, a discharge flow path configured to guide air discharged through the outlet of the ventilation fan to the module discharge port, and a suction/discharge flow path configured to guide air suctioned through the module suction/discharge port to the inlet of the ventilation fan, or guide air discharged through the outlet of the ventilation fan to the module suction/discharge port. Kim ‘946 teaches wherein the ventilation module includes a suction flow path 11 configured to guide air suctioned through the module suction port 110 to the inlet of the ventilation fan 330, a discharge flow path 313 configured to guide air discharged through the outlet of the ventilation fan to the module discharge port 120, and a suction/discharge flow path 1 configured to guide air suctioned through the module suction/discharge port 210 to the inlet of the ventilation fan (Fig. 1), or guide air discharged through the outlet of the ventilation fan to the module suction/discharge port (Fig. 3).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide these flow paths to the system of the admitted art of Kim et al. within the ventilation module of Kim ‘946 as already applied for the simple purpose of connecting the flows of the various ports with the fan for effectively and selectively moving air into and out of the conditioned space.
	As per claim 10, the admitted prior art of Kim et al. does not teach wherein the second damper includes a shielding plate and a rotation shaft  portion formed at one edge of the shielding plate to rotate the shielding plate. Kim ‘946 teaches wherein the second damper 430 includes a shielding plate (plate portion that blocks port 120) and a rotation shaft portion (shown as a black dot about which the damper rotates) formed at one edge of the shielding plate to rotate the shielding plate (Figs. 1 & 3, etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further provide such a damper arrangement to the system of the admitted prior art of Kim et al. for the purpose of selectively opening and closing the damper 430 to allow or prevent air flow through port 120 as already discussed.
	As per claim 11, the admitted prior art of Kim et al. does not teach wherein the first damper includes a shielding plate and a rotation shaft portion formed at one edge of the shielding plate to rotate the shielding plate. Kim ‘946 teaches wherein the first damper 420  includes a shielding plate (plate portion that blocks port 110) and a rotation shaft portion (shown as a black dot about which the damper rotates) formed at one edge of the shielding plate to rotate the shielding plate (Figs. 1 & 3, etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further provide such a damper arrangement to the system of the admitted prior art of Kim et al. for the purpose of selectively opening and closing the damper 430 to allow or prevent air flow through port 110 as already discussed.
	As per claim 12, the admitted prior art of Kim et al. discloses an air conditioner 9See Fig. 1; etc.) comprising: a main body 10, configured to be installed in an indoor environment, comprising body fan 200 located in an interior of the main body (Fig. 2; considered a basic feature of the prior art system – see for example fan 150 in Fig. 8 of similar device of Ahn (US 2006/0144055 A1)), and a heat exchanger 300 located in the interior of the main body (Fig. 2; considered a basic feature of the prior art system – see for example heat exchanger 160 in Fig. 8 of similar device of Ahn (US 2006/0144055 A1)).
The admitted prior art of Kim et al. does not teach and a ventilation module (although the invention of Kim et al. does teach applying a ventilation module to the prior art system), coupled to the main body, including a ventilation fan, a module housing configured to accommodate the ventilation fan in an interior of the module housing, the module housing including a module suction port to suction air from the indoor environment to the module housing, a module discharge port to discharge air to the indoor environment, and a module suction/discharge port to suction air from an outdoor environment or discharge air to the outdoor environment, a first damper configured to allow an inlet of the ventilation fan to communicate with one of the module suction port and the module suction/discharge port, and a second damper configured to allow an outlet of the ventilation fan to communicate with one of the module suction/discharge port and the module discharge port.
Kim ‘946 teaches a ventilation module includes a module housing 100 configured to accommodate the ventilation fan 330 in an interior of the module housing (Fig. 1, etc.), the module housing includes a module suction/discharge port 210, a module suction port 110 configured to suction air to the module housing, and a module discharge port 120 configured to discharge air to the indoor environment.  It would further have been obvious to connect the port 210 of Kim ‘946 to the hose of the admitted prior art of Kim et al. for the purpose of more flexibly assisting connecting the port to the outside environment. Kim ‘946 further teaches wherein the ventilation module includes a first damper 420 configured to allow an inlet of the ventilation fan to communicate with one of the module suction port and the module suction/discharge port (at Fig. 1 damper 420 blocks suction port 110; at Fig. 3, damper 420 blocks suction/discharge port 210), and a second damper 430 configured to allow an outlet of the ventilation fan to communicate with one of the module suction/discharge port and the module discharge port (allows communication with discharge port 120). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further include the damper arrangement of Kim 946 to the system of the admitted prior art of Kim et al. for the purpose of further effectively controlling the air flows into and out of the conditioned space.
	As per claim 13, the admitted art of Kim et al. does not teach wherein the ventilation module is configured to switch between an exhaust mode in which air from the indoor environment is exhausted to the outdoor environment and an air supply mode in which air from the outdoor environment is supplied to the indoor environment. Kim ‘946 teaches an air conditioner comprising a ventilation unit comprising ventilation fan 330 and configured to switch between an exhaust mode in which air from the indoor environment is exhausted to the outdoor environment through a ventilation port 210 of ventilation duct 200 (Figs. 3 and 6) and an air supply mode (Fig. 4) in which air from the outdoor environment is supplied to the indoor environment (at port 120) through the ventilation port 210 (Figs. 1 and 4)..  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the ventilation unit of Kim ‘946 as an alternative modification to the admitted prior art system of Fig. 1 of Kim et al. in place of the ventilation module of Kim et al. for the purpose of selectively supplying or exhausting air vis-à-vis the space for the ability of alternatively conditioning  or removing contaminants from the space (para. 0005, etc.).
	As per claims 14, 15, and 18, see rejections above of similar claims 5, 6, and 10, respectively.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘946 in view of the admitted prior art of Kim et al.
	As per claim 19, Kim ‘946 discloses a ventilation module including a housing having a suction port 110, a discharge port 120, and a suction/discharge port 210 a ventilation fan 330 disposed inside the housing. Kim ‘946 further discloses wherein the ventilation module includes a first damper 420 configured to allow an inlet of the ventilation fan to communicate with one of the module suction port and the module suction/discharge port (at Fig. 1 damper 420 blocks suction port 110; at Fig. 3, damper 420 blocks suction/discharge port 210), and a second damper 430 configured to allow an outlet of the ventilation fan to communicate with one of the module suction/discharge port and the module discharge port (allows communication with discharge port 120). Kim ‘946 does not teach a ventilation hose connecting the ventilation apparatus to an outdoor environment.  Kim ‘946 still further discloses wherein, in the exhaust mode, the first damper is configured to allow the inlet of the ventilation fan to communicate with the module suction port (in Fig. 3, damper 420 allows communication with suction port 110) and the second damper is configured to allow the outlet of the ventilation fan to communicate with the module suction/discharge port (the second damper 430 does not in any way prevent air from passing (and thus allows passage)) to module suction/discharge port.  
Although duct 200 of Kim ‘946 is not a hose, it similarly connects the ventilation unit with outside of the conditioned space. The admitted prior art of Kim et al. teach a hose 30 for connecting an air conditioning apparatus to the outdoors. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a hose in conjunction with port 210 for the simple purpose of providing flexibility in connecting the port to an external air space.
	As per claim 20, Kim ‘946 does not teach wherein the ventilation apparatus is attached to an air conditioner having a body fan and a heat exchanger.  Kim et al. teach the concept of attaching a ventilation apparatus to an air conditioner having a body fan and a heat exchanger (Fig. 2, etc.).  It would have been similarly obvious to one of ordinary skill in the art at the effective filing date of the invention to attach the ventilation apparatus of Kim ‘946 to an air conditioner having a body fan and a heat exchanger for the purpose of controlling flow of the conditioned air into and out of the indoor space.

Allowable Subject Matter
Claims 8-9 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Ahn (US 2006/0144055 A1) referenced above teaches an air conditioning apparatus similar to the admitted prior art of Kim et al. including the fan and heat exchanger as discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763